The seventieth anniversary of the United Nations is a good opportunity to reflect on the state of the Organization. For most of us, the United Nations has been one of the key international realities of our lives. It has been at the heart of what has shaped us in the significant developments of the post-Second World War era. But as we all know, it is not perfect. A lot can be said about the shortcomings of the United Nations. They are many and some are serious. But there are things this Organization can do that no other international body can. And it remains the key reference point for States when there is a problem. That is why New Zealand fought so hard for its current seat on the Security Council. We sought election because the Council is the primary body for the maintenance of international peace and security.
New Zealand is a small country at the bottom of the world. Despite being far from many of the world’s trouble spots, we are not immune to their consequences. This time last year, I pressed the case for New Zealand’s election to the Security Council. I would like to thank Member States for their faith in us. In the past nine months we have striven to repay them. Much of the debate in this Hall this week has been about where the United Nations, particularly the Security Council, has not performed. The conflicts and human suffering in Syria, Yemen, South Sudan and a long list of other countries show how far we are from achieving the aspirations of our founders and of today’s Members. So, too, does the lack of progress in bringing peace to the Middle East.
Since we have been on the Council, we have found it as hard as many of those here warned. The Council’s agenda is lengthy and contentious. The dynamics within it are difficult. When Council members work together, as they did over the recent agreement on Iran’s nuclear capability, they can still deliver on the Council’s role as it is set out in the Charter of the United Nations. The Iran deal was a notable bright spot this year. Although it was negotiated in Vienna, only the Council had the power to implement it. New Zealand is proud that this occurred during our presidency of the Council in July. Now, the deal has to be implemented and its example followed. That is because this important agreement must become the basis for something wider — a fundamental resetting of relationships and a foundation for the resolution of other regional conflicts.
Nowhere is the resetting of relationships needed more than in Syria. Syria has been torn apart by internal divisions and a leader prepared to wage war on his own people to cling to power. External actors, from within the region and beyond, have tried to tilt the balance in pursuit of their own interests. And as the country descended into lawlessness, the evil nightmare that is the Islamic State in Iraq and the Levant (ISIL), which first took hold in Syria, spread death and terror in the region and beyond. ISIL’s warped ideology and unprecedented use of social media to export its twisted message is a threat to all of us, even a country as distant as New Zealand.
That is why New Zealand has joined the international coalition against ISIL. We are doing what we can to help the victims of the Syrian conflict and combat the scourge of ISIL. New Zealand’s armed forces are helping the Government of Iraq to train its soldiers to
16/25 15-29664

01/10/2015 A/70/PV.23
defend its people. In response to the humanitarian crisis we are helping to fund programmes in Jordan, Lebanon and Turkey to assist their efforts to support thousands of displaced refugees. Like many other countries, we are implementing an emergency Syrian refugee resettlement programme.
None of that gets to the root of the problems in Syria. All Council members carry responsibility for ending the misery in Syria and beyond. The consequences of inaction are not theoretical. The human toll is real — a 3-year-old boy dead, washed up on a Turkish beach; hundreds of thousands killed and millions forced to flee their homes. We cannot ignore the huddled travellers in the railway stations of Europe or the reality of refugees scratching out a meagre existence in camps and makeshift homes in Turkey, Jordan and Lebanon. More than 160 leaders have shown up in New York this week to mark the enduring importance of the United Nations over the past 70 years. Yet we do so against the backdrop of the worst refugee crisis since the Second World War.
Every one of us sees the harrowing images daily. At the same time we see the consequences of the Security Council’s failure to act over the past four years. It is time for the Council to step up. It is time for it to stop talking about what is right and do what is right. It is time for the Council to do the job for which it was created. It is time for its members to set aside their vested interests and historical alliances in order to stop the violence and end the suffering. It is time for the Council to do its duty by those who have lost their lives and loved ones and the millions who have been displaced. We cannot afford to let the Council go from an institution with failures to a failed institution.
There must be a political solution to the conflict in Syria. And it must come soon. It should address all issues and involve all relevant actors, from within the region and beyond. The question is not Al-Assad or ISIL. Both need to be dealt with. A workable political solution will not be a perfect one. Indeed, it is a classic case of the perfect being the enemy of the good. It will require international cooperation and compromise, on all sides.
The Council also needs to engage in making progress on the Middle East peace process. Since being elected to the Council, New Zealand has made clear its view that the status quo is unsustainable. It puts at risk the achievement of the two-State solution that we all know is the best hope for a lasting peace. That is a
matter of urgency and another critical issue on which the Security Council should lead. We are told that the conditions are not right on the ground and that the parties are not ready, but we should not let conditions on the ground dictate our actions, if our actions can help bring a solution.
We stood for the Council because we believe small States have a positive contribution to make, and we wanted to provide a voice for those who go unheard too often. It was for that latter reason that we arranged the first open debate on the peace and security challenges of small island developing States during our presidency in July (see S/PV.7499). We were heartened by the level of participation of both those States and the broader membership.
The challenge for a small elected member to have its voice heard and its views taken into account is considerable. Part of the problem is structural. That the five permanent members of the Council have the right of veto creates an extraordinary power imbalance. That imbalance is exacerbated by their practices of prenegotiating outcomes before engaging with the 10 elected members and of taking no action when one of the five does not agree. That experience has reaffirmed to us that New Zealand was right to oppose the right of veto when the Charter of the United Nations was being drafted.
It is still our view that the right of veto is a constraint on the effectiveness of the Council and realizing the aspirations of the States Members of the United Nations. For that reason, New Zealand supports the two proposals being put forward this year — by the Accountability, Coherence and Transparency group of countries and by France and Mexico — to limit the use of the veto in mass atrocity situations. The fact that two permanent members are supportive represents progress, but part of the problem is also behavioural. The permanent members have become used to exercising power and are protective of their privileged position. They presume to control the Council’s agenda and to determine its processes. Despite that, we are doing what we can to ensure that the elected members have the information and the opportunity to contribute effectively to Council decision-making. And, in turn, that it makes effective decisions.
We want to contribute to a Council that is genuinely focused on finding practical solutions to political problems and not on preserving the status quo. We are well aware that the conflicts on the Council’s agenda
15-29664 17/25

A/70/PV.23 01/10/2015
are complex and not easily solved, but we are realistic in our expectations of what can be achieved. New Zealand believes that the body responsible for maintaining international peace and security has a responsibility to find solutions to the world’s most pressing crises.
Only the United Nations and its agencies have the capacity to focus world attention across a range of issues. That was demonstrated last week with the adoption of the Sustainable Development Goals. We sincerely hope that the Conference of the Parties will be similarly successful in Paris in December, with the adoption of a meaningful agreement on climate change.
Healthy and productive oceans are a key requirement for a sustainable future. I was pleased to announce earlier this week the creation of a marine sanctuary around New Zealand’s Kermadec Islands. The Kermadec Ocean Sanctuary will comprise 620,000 square kilometres of ocean in one of the most pristine and special environments on Earth. The Sanctuary will be one of the world’s largest and most significant fully protected marine areas. It will cover an area twice the size of our land mass and better protect the habitats of a huge array of sea creatures.
New Zealand is committed to managing our oceans responsibly, and we are working with our Pacific neighbours to do the same. We have committed $1 billion in development assistance to the Pacific, focused on, among other things, helping support sustainable fisheries management. Our aid is focused on our region and in areas where we know we can get real results for real people, improving livelihoods and creating opportunities. Many Governments around the world are doing the same, and we are proud to play our part.
As I prepare to leave New York, I do so proud of the contribution that New Zealand has made to the sustainable development of our oceans. I leave proud of the contribution New Zealand is making on the Security Council and proud of the values and principles that underpin the country I lead. I also leave dispirited by the Security Council’s failure to help not only the people of Syria, but those in so many other countries. The collective effort of the Security Council, supported by the broader membership, could make a real difference.
I think all of us who have been here over the past week know that collective action must start somewhere. It should start at the United Nations.
